



Exhibit 10.1




NUANCE COMMUNICATIONS, INC.
2020 STOCK PLAN
1.
DEFINED TERMS

Exhibit A, which is incorporated by reference, defines certain terms used in the
Plan and includes certain operational rules related to those terms.
2. PURPOSE
The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock and Stock-based Awards.
3. ADMINISTRATION
The Plan will be administered by the Administrator. The Administrator has
discretionary authority, subject only to the express provisions of the Plan, to
interpret the Plan; to determine eligibility for and grant Awards; to determine,
modify or waive the terms and conditions of any Award; to determine the form of
settlement of Awards (whether in cash, shares of Stock, Awards or other
property); to prescribe forms, rules and procedures relating to the Plan and
Awards; and to otherwise do all things necessary or desirable to carry out the
purposes of the Plan or any Award. Determinations of the Administrator made with
respect to the Plan or any Award are conclusive and bind all persons.
4. LIMITS ON AWARDS UNDER THE PLAN
(a) Number of Shares.    Subject to adjustment as provided in Section 8(b), the
number of shares of Stock that may be issued in satisfaction of Awards under the
Plan is (i) 9,000,000 shares of Stock, plus (ii) the number of shares of Stock
available for issuance under the Prior Plans as of the Date of Adoption (which
will not exceed 5,034,596 shares), plus (iii) the number of shares of Stock
underlying awards under the Prior Plans (which will not exceed 13,805,443
shares) that on or after the Date of Adoption expire or terminate or are
surrendered without the delivery of shares of Stock, are forfeited to, or
repurchased by, the Company, or otherwise become available again for grant under
a Prior Plan in accordance with its terms (collectively, the “Share Pool”). Up
to 9,000,000 of the shares of Stock from the Share Pool may be issued in
satisfaction of ISOs, but nothing in this Section 4(a) will be construed as
requiring that any, or any fixed number of, ISOs be granted under the Plan. For
purposes of this Section 4(a), the number of shares of Stock issued in
satisfaction of Awards will be determined (i) by reducing the Share Pool by the
number of shares of Stock withheld by the Company in payment of the exercise
price or purchase price of a Stock Option or SAR or in satisfaction of tax
withholding requirements with respect to a Stock Option or SAR, (ii) by reducing
the Share Pool by the full number of shares covered by a SAR any portion of
which is settled in Stock (and not only the number of shares of Stock delivered
in settlement), and (iii) by increasing the Share Pool by any shares of Stock
withheld by the Company in satisfaction of tax withholding requirements, with
respect to Awards other than Stock Options or SARs, and by any shares of Stock
underlying any portion of an Award that is settled in cash or that expires,
becomes unexercisable, terminates or is forfeited to or repurchased by the
Company without the issuance of Stock (or retention, in the case of Restricted
Stock or Unrestricted Stock). For the avoidance of doubt, the Share Pool will
not be increased by any shares of Stock delivered under the Plan that are
subsequently repurchased using proceeds directly attributable to Stock Option
exercises. The limits set forth in this Section 4(a) will be construed to comply
with the requirements of Section 422, to the extent applicable.
(b) Substitute Awards.    The Administrator may grant Substitute Awards under
the Plan. To the extent consistent with the requirements of Section 422 and the
regulations thereunder and other applicable legal requirements (including
applicable stock exchange requirements), shares of Stock issued in respect of
Substitute Awards will be in addition to and will not reduce the Share Pool.
Notwithstanding the foregoing or anything in Section 4(a) to the contrary, if
any Substitute Award is settled in cash or expires, becomes unexercisable,
terminates or is forfeited to or repurchased by the Company without the issuance
(or retention, in the case of Restricted Stock or Unrestricted Stock) of Stock,
the shares of Stock previously subject to such Award will not increase the Share
Pool or otherwise be available for future issuance under the Plan. The
Administrator will determine the extent to which the terms and conditions of the
Plan apply to Substitute Awards, if at all, provided, however, that Substitute
Awards will not be subject to the limits described in Section 4(d).
 
(c) Type of Shares.    Stock issued by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be issued under the Plan.





--------------------------------------------------------------------------------





(d) Individual Limits.
(1) The following additional limits apply to Awards of the specified type
granted to any person in any calendar year:
(A) Stock Options: 1,500,000 shares of Stock;
(B) SARs: 1,500,000 shares of Stock; and
(C) Awards other than Stock Options and SARs: 1,200,000 shares of Stock;
except that, for the calendar year in which any person commences Employment,
each of the foregoing limits shall be multiplied by two (2).
In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year are aggregated and made subject to
one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock underlying those Awards; and (iii) the share limit
under clause (C) refers to the maximum number of shares of Stock that may be
issued, or the value of which may be paid in cash or other property, under
Awards of the type specified in clause (C), assuming maximum payout levels.
(2) In addition to the foregoing limits, the aggregate value of all compensation
granted or paid to any Director with respect to any calendar year, including
Awards granted under the Plan and cash fees or other compensation paid by the
Company to such Director outside of the Plan, in each case, for his or her
services as a Director during such calendar year, may not exceed $750,000 (or
$1,000,000 for the calendar year the Director is first elected or appointed to
the Board), calculating the value of any Awards based on the grant date fair
value in accordance with the Accounting Rules and assuming maximum payout
levels.
5. ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among Employees and Directors
of, and consultants and advisors to, the Company and its subsidiaries.
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a “parent corporation”
or “subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code. Eligibility for Stock Options, other than ISOs, and
SARs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Award to the
Company or to a subsidiary of the Company that would be described in the first
sentence of Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.
6. RULES APPLICABLE TO AWARDS
(a) All Awards.
(1) Award Provisions.    The Administrator will determine the terms and
conditions of all Awards, subject to the limitations provided herein. No term of
an Award shall provide for automatic “reload” grants of additional Awards upon
exercise of an Option or SAR or otherwise as a term of an Award. By accepting
(or, under such rules as the Administrator may prescribe, being deemed to have
accepted) an Award, the Participant will be deemed to have agreed to the terms
and conditions of the Award and the Plan. Notwithstanding any provision of the
Plan to the contrary, Substitute Awards may contain terms and conditions that
are inconsistent with the terms and conditions specified herein, as determined
by the Administrator.
(2) Term of Plan.    No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.
(3) Transferability.    Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and ISOs may be exercised only by
the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs, subject to applicable
securities and other laws and such terms and conditions as the Administrator may
determine.
 
(4) Vesting; Exercisability.    The Administrator will determine the time or
times at which an Award vests or becomes exercisable and the terms and
conditions on which a Stock Option or SAR remains exercisable. Without limiting
the foregoing, the Administrator may at any time accelerate the vesting and/or
exercisability of an Award (or any portion thereof), regardless of any adverse
or potentially adverse tax or other consequences resulting from





--------------------------------------------------------------------------------





such acceleration. Unless the Administrator expressly provides otherwise, the
following rules will apply if a Participant’s Employment ceases:
(A) Except as provided in (B) and (C) below, immediately upon the cessation of
the Participant’s Employment each Stock Option and SAR (or portion thereof) that
is then held by the Participant or by the Participant’s permitted transferees,
if any, will cease to be exercisable and will terminate, and each other Award
that is then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not then vested, will be forfeited.
(B) Subject to (C) and (D) below, each vested and unexercised Stock Option and
SAR (or portion thereof) held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of three months following such cessation of Employment or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate.
(C) Subject to (D) below, each vested and unexercised Stock Option and SAR (or
portion thereof) held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment due to his or her death or by the Company or any of its subsidiaries
due to his or her Disability, to the extent then exercisable, will remain
exercisable for the lesser of (i) the one-year period ending on the first
anniversary of such cessation of employment or (ii) the period ending on the
latest date on which such Stock Option or SAR could have been exercised without
regard to this Section 6(a)(4), and will thereupon immediately terminate.
(D) All Awards (whether or not vested or exercisable) held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation of Employment if the termination is for Cause or occurs in
circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).
(5) Recovery of Compensation.    The Administrator may provide in any case that
any outstanding Award (whether or not vested or exercisable), the proceeds from
the exercise or disposition of any Award or Stock acquired under any Award and
any other amounts received in respect of any Award or Stock acquired under any
Award will be subject to forfeiture and disgorgement to the Company, with
interest and other related earnings, if the Participant to whom the Award was
granted is not in compliance with any provision of the Plan or any applicable
Award or any non-competition, non-solicitation, no-hire, non-disparagement,
confidentiality, invention assignment or other restrictive covenant by which he
or she is bound. Each Award shall be subject to any policy of the Company or any
of its subsidiaries that provides for forfeiture, disgorgement or clawback with
respect to incentive compensation that includes Awards under the Plan and shall
be further subject to forfeiture and disgorgement to the extent required by law
or applicable stock exchange listing standards, including, without limitation,
Section 10D of the Exchange Act. Each Participant, by accepting or being deemed
to have accepted an Award under the Plan, agrees (or will be deemed to have
agreed) to the terms of this Section 6(a)(5) and to cooperate fully with the
Administrator, and to cause any and all permitted transferees of the Participant
to cooperate fully with the Administrator, to effectuate any forfeiture or
disgorgement described in this Section 6(a)(5). Neither the Administrator nor
the Company nor any other person, other than the Participant and his or her
permitted transferees, if any, will be responsible for any adverse tax or other
consequences to a Participant or his or her permitted transferees, if any, that
may arise in connection with this Section 6(a)(5).
(6) Taxes.    The grant of an Award and the issuance, delivery, vesting and
retention of Stock, cash or other property under an Award are conditioned upon
the full satisfaction by the Participant of all tax and other withholding
requirements with respect to the Award. The Administrator will prescribe such
rules for the withholding of taxes and other amounts with respect to an Award as
it deems necessary. Without limitation to the foregoing, the Company or any
parent or subsidiary of the Company shall have the authority and the right to
deduct or withhold (by any means set forth herein or in an Award agreement), or
require a Participant to remit to the Company or a parent or subsidiary of the
Company, an amount sufficient to satisfy all U.S. and non-U.S. federal, state
and local income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to participation in the
Plan and legally applicable to the Participant and required by law to be
withheld (including any amount deemed by the Company, in its discretion, to be
an appropriate charge to the Participant even if legally applicable to the
Company or any parent or subsidiary of the Company). The Administrator, in its
sole discretion, may hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax or
other withholding requirements (but not in





--------------------------------------------------------------------------------





excess of the maximum withholding amount consistent with the Award being subject
to equity accounting treatment under the Accounting Rules). Any amounts withheld
pursuant to this Section 6(a)(6) will be treated as though such amounts had been
made directly to the Participant. In addition, the Company may, to the extent
permitted by law, deduct any such tax and other withholding amounts from any
payment of any kind otherwise due to a Participant from the Company or any
parent or subsidiary of the Company.
(7) Dividend Equivalents.    The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award; provided,
however, that (a) dividends or dividend equivalents relating to an Award that,
at the dividend payment date, remains subject to a risk of forfeiture (whether
service-based or performance-based) shall be subject to the same risk of
forfeiture as applies to the underlying Award and (b) no dividends or dividend
equivalents shall be payable with respect to Options or SARs. Any entitlement to
dividend equivalents or similar entitlements will be established and
administered either consistent with an exemption from, or in compliance with,
the applicable requirements of Section 409A.
(8) Rights Limited.    Nothing in the Plan or any Award will be construed as
giving any person the right to be granted an Award or to continued employment or
service with the Company or any of its subsidiaries, or any rights as a
stockholder except as to shares of Stock actually issued under the Plan. The
loss of existing or potential profit in any Award will not constitute an element
of damages in the event of a termination of a Participant’s Employment for any
reason, even if the termination is in violation of an obligation of the Company
or any of its subsidiaries to the Participant.
(9) Coordination with Other Plans.    Shares of Stock and/or Awards under the
Plan may be issued or granted in tandem with, or in satisfaction of or
substitution for, other Awards under the Plan or awards made under other
compensatory plans or programs of the Company or any of its subsidiaries. For
example, but without limiting the generality of the foregoing, awards under
other compensatory plans or programs of the Company or any of its subsidiaries
may be settled in Stock (including, without limitation, Unrestricted Stock)
under the Plan if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the Share
Pool in accordance with the rules set forth in Section 4).
(10) Section 409A.
(A) Without limiting the generality of Section 12(b), each Award will contain
such terms as the Administrator determines and will be construed and
administered, such that the Award either qualifies for an exemption from the
requirements of Section 409A or satisfies such requirements.
(B) Notwithstanding anything to the contrary in the Plan or any Award agreement,
the Administrator may unilaterally amend, modify or terminate the Plan or any
outstanding Award, including, but not limited to, changing the form of the
Award, if the Administrator determines that such amendment, modification or
termination is necessary or advisable to avoid the imposition of an additional
tax, interest or penalty under Section 409A.
(C) If a Participant is determined on the date of the Participant’s termination
of Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then, with regard to any payment that is
considered nonqualified deferred compensation under Section 409A, to the extent
applicable, payable on account of a “separation from service”, such payment will
be made or provided on the date that is the earlier of (i) the first business
day following the expiration of the six-month period measured from the date of
such “separation from service” and (ii) the date of the Participant’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 6(a)(10)(C) (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
will be paid, without interest, on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award agreement.
(D) For purposes of Section 409A, each payment made under the Plan or any Award
will be treated as a separate payment.
(E) With regard to any payment considered to be nonqualified deferred
compensation under Section 409A, to the extent applicable, that is payable upon
a change in control of the Company or other similar event, to the extent
required to avoid the imposition of any additional tax, interest or penalty
under Section 409A, no amount will be payable unless such change in control
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.





--------------------------------------------------------------------------------





(b) Stock Options and SARs.
(1) Time and Manner of Exercise.    Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be considered to have been exercised
until the Administrator receives a notice of exercise in a form acceptable to
the Administrator that is signed by the appropriate person and accompanied by
any payment required under the Award. The Administrator may limit or restrict
the exercisability of any Stock Option or SAR in its discretion, including in
connection with any Covered Transaction. Any attempt to exercise a Stock Option
or SAR by any person other than the Participant will not be given effect unless
the Administrator has received such evidence as it may require that the person
exercising the Award has the right to do so.
(2) Exercise Price.    The exercise price (or the base value from which
appreciation is to be measured) per share of each Award requiring exercise must
be no less than 100% (in the case of an ISO granted to a 10-percent stockholder
within the meaning of Section 422(b)(6) of the Code, 110%) of the Fair Market
Value of a share of Stock, determined as of the date of grant, or such higher
amount as the Administrator may determine in connection with the grant.
(3) Payment of Exercise Price.    Where the exercise of an Award (or portion
thereof) is to be accompanied by a payment, payment of the exercise price must
be made by cash or check acceptable to the Administrator or, if so permitted by
the Administrator and if legally permissible, (i) through the delivery of
previously acquired unrestricted shares of Stock, or the withholding of
unrestricted shares of Stock otherwise issuable upon exercise, in either case,
that have a Fair Market Value equal to the exercise price; (ii) through a
broker-assisted cashless exercise program acceptable to the Administrator;
(iii) by other means acceptable to the Administrator; or (iv) by any combination
of the foregoing permissible forms of payment. The delivery of previously
acquired shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.
(4) Maximum Term.    The maximum term of Stock Options and SARs must not exceed
10 years from the date of grant (or five years from the date of grant in the
case of an ISO granted to a 10-percent stockholder described in
Section 6(b)(2)).
(5) No Repricing.    Except in connection with a corporate transaction involving
the Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares) or as
otherwise contemplated by Section 8, the Company may not, without obtaining
stockholder approval, (i) amend the terms of outstanding Stock Options or SARs
to reduce the exercise price or base value of such Stock Options or SARs;
(ii) cancel outstanding Stock Options or SARs in exchange for Stock Options or
SARs with an exercise price or base value that is less than the exercise price
or base value of the original Stock Options or SARs; or (iii) cancel outstanding
Stock Options or SARs that have an exercise price or base value greater than the
Fair Market Value of a share of Stock on the date of such cancellation in
exchange for cash or other consideration.
7. DIRECTOR AWARDS
(a) Initial Director Awards.    Each Director who is first elected or appointed
to the Board on or after the Date of Adoption shall be granted on the first
business day following the date of such election or appointment (which such date
shall be the Grant Date), automatically and without further action by the Board
or the Compensation Committee, the number of RSUs, rounded down to the nearest
whole number, equal to the quotient of (i) $250,000 divided by (ii) the Fair
Market Value of a share of Stock on such Grant Date, pro-rated based on the
number of days remaining in the calendar year following such election or
appointment divided by three hundred and sixty-five (365) (each, an “Initial
Director Award”). Each Initial Director Award shall vest in full on the first
January 1st following its Grant Date, provided that the Director remains in
continuous Employment through such date. In the event that a Director
experiences a termination of Employment for any reason prior to such vesting
date, the Director shall automatically forfeit any then unvested Initial
Director Award for no consideration.
(b) Annual Director Awards.    On January 1st of each year following the Date of
Adoption (which January 1st shall be the Grant Date), each Director who is then
serving on the Board shall be granted, automatically and without further action
by the Board or the Compensation Committee, the number of RSUs, rounded down to
the nearest whole number, equal to the quotient of (i) $250,000 divided by
(ii) the Fair Market Value of a share of Stock on such Grant Date (each, an
“Annual Director Award”). Each Annual Director Award shall vest in full on the
first (1st) anniversary of its Grant Date, provided that the Director remains in
continuous Employment through such date. In the event that a Director
experiences a termination of Employment for any reason prior to such vesting
date, the Director shall automatically forfeit any then unvested Annual Director
Award for no consideration.





--------------------------------------------------------------------------------





(c) Terms of Director Awards.    Each Initial Director Award and Annual Director
Award shall be subject to a form of Award agreement evidencing Awards to
Directors under the Plan as in effect on the Grant Date.
(d) Settlement of RSUs.    Unless the applicable Director elects to defer
settlement of his or her Initial Director Award or Annual Director Award, as
applicable, in accordance with the terms of any deferred compensation plan of
the Company as in effect from time to time, the Company shall deliver to each
Director the number of shares of Stock subject to any Initial Director Award or
Annual Director Award or, if set forth in the Award agreement evidencing such
Award, cash or a combination of cash and shares of Stock, in any case, within
thirty (30) days following the vesting date set forth in Section 7(a) or
(b) above, as applicable. In the event a Director elects to defer settlement of
his or her Initial Director Award or Annual Director Award, as applicable, the
Award will be paid at the time and in the form set forth in the applicable
deferred compensation plan or election or participation agreement or form
thereunder.
(e) Amendment.    Subject to Section 4(d)(2), the Administrator may amend the
provisions of this Section 7 at any time and in such respects as it shall deem
advisable.
8. EFFECT OF CERTAIN TRANSACTIONS
(a) Covered Transactions.    Except as otherwise expressly provided in an Award
or other agreement or by the Administrator, in the event of a Covered
Transaction:
(1) With respect to each unvested Award (or portion thereof) that is outstanding
as of the consummation of the Covered Transaction that is eligible to vest based
on performance, the Administrator shall determine the extent to which the
applicable performance vesting conditions have been achieved as of the
consummation of the Covered Transaction (or the end of the applicable
performance period, if earlier) and the Award (or portion thereof), to the
extent earned based on performance, shall thereafter be eligible to vest solely
based on continued Employment. Each such Award (or portion thereof), and each
unvested Award (or portion thereof) that is outstanding as of the consummation
of the Covered Transaction that is eligible to vest solely based on continued
Employment, shall be assumed, continued or substituted for by the acquiror or
survivor or an affiliate of the acquiror or survivor with an award that
substantially preserves the value of the Award (or portion) as of the
consummation of the Covered Transaction and vests on the same schedule as the
Award so assumed, continued or substituted for; provided, that if within one
(1) year following the consummation of the Covered Transaction, a Participant’s
Employment is terminated by the Company or any of its subsidiaries or any
successor thereof for any reason other than Cause or, if a Participant is party
to a then-effective employment, change of control or severance-benefit agreement
with the Company or any of its subsidiaries that contains a definition of “Good
Reason,” if the Participant resigns for Good Reason (as defined in such
agreement), such Award or any award granted in substitution therefor (or portion
thereof) shall vest in full.
(2) Each unvested Award that is outstanding as of the consummation of a Covered
Transaction that is not assumed, continued or substituted for as provided in
Section 8(a)(1) shall vest in full in connection with the consummation of the
Covered Transaction.
 
(3) Subject to Section 8(a)(5), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards that are not assumed, continued
or substituted for as described in Section 8(a)(1) above or any portion thereof
(including only the vested portion thereof), equal in the case of each
applicable Award or portion thereof to the excess, if any, of (i) the fair
market value of a share of Stock multiplied by the number of shares of Stock
subject to the Award or such portion, minus (ii) the aggregate exercise or
purchase price, if any, of such Award or such portion (or, in the case of a SAR,
the aggregate base value above which appreciation is measured), in each case, on
such payment and other terms and subject to such conditions (which need not be
the same as the terms and conditions applicable to holders of Stock generally )
as the Administrator determines, including that any amounts paid in respect of
such Award in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate. For the avoidance of doubt, if the per share exercise or purchase
price (or base value) of an Award or portion thereof is equal to or greater than
the fair market value of a share of Stock, such Award or portion may be
cancelled with no payment due hereunder or otherwise in respect thereof.
(4) Except as the Administrator may otherwise determine, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) immediately upon the consummation of the
Covered Transaction, other than (i) any Award that is assumed, continued or
substituted for pursuant to Section 8(a)(1) and (ii) any Award that by its
terms, or as a result of action taken by the Administrator, continues following
the Covered Transaction.
(5) Any share of Stock and any cash or other property delivered pursuant to
Section 8(a)(2) or Section 8(a)(3) with respect to an Award may, in the
discretion of the Administrator, contain such limitations or restrictions, if





--------------------------------------------------------------------------------





any, as the Administrator deems appropriate, including to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash-out
under Section 8(a)(3) will not, in and of itself, be treated as the lapsing (or
satisfaction) of a performance or other vesting condition. In the case of
Restricted Stock that does not vest and is not forfeited in connection with the
Covered Transaction, the Administrator may require that any amounts delivered,
exchanged or otherwise paid in respect of such Stock in connection with the
Covered Transaction be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan.
(b) Changes in and Distributions with Respect to Stock.
(1) Basic Adjustment Provisions.    In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of the Accounting Rules,
the Administrator will make appropriate adjustments to the Share Pool, the
individual limits described in Section 4(d), the number and kind of shares of
stock or securities underlying Awards then outstanding or subsequently granted,
any exercise or purchase prices (or base values) relating to Awards and any
other provision of Awards affected by such change.
(2) Certain Other Adjustments.    The Administrator may also make adjustments of
the type described in Section 8(b)(1) to take into account distributions to
stockholders other than those provided for in Section 8(a) and 8(b)(1), or any
other event, if the Administrator determines that adjustments are appropriate to
avoid distortion in the operation of the Plan or any Award.
(3) Continuing Application of Plan Terms.    References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 8.
9. LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to issue any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously issued under
the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance of such shares have been addressed and resolved;
(ii) if the outstanding Stock is at the time of issuance listed on any stock
exchange or national market system, the shares to be issued have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or waived.
The Company may require, as a condition to the exercise of an Award or the
issuance of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law. Any Stock issued under the Plan will be evidenced in such manner
as the Administrator determines appropriate, including book-entry registration
or delivery of stock certificates. In the event that the Administrator
determines that stock certificates will be issued in connection with Stock
issued under the Plan, the Administrator may require that such certificates bear
an appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending the lapse of the
applicable restrictions.
10. AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by applicable law, and
may at any time terminate the Plan as to any future grants of Awards; provided
that, except as otherwise expressly provided in the Plan or the applicable
Award, the Administrator may not, without the Participant’s consent, alter the
terms of an Award so as to materially and adversely affect the Participant’s
rights under the Award, unless the Administrator expressly reserved the right to
do in the Plan or at the time the applicable Award was granted. Any amendments
to the Plan will be conditioned upon stockholder approval only to the extent, if
any, such approval is required by applicable law (including the Code) or stock
exchange requirements, as determined by the Administrator. For the avoidance of
doubt, without prejudice to the Administrator’s rights hereunder, no adjustment
to any Award pursuant to the terms of Section 8 or Section 13 will be treated as
an amendment to such Award requiring a Participant’s consent.
11. OTHER COMPENSATION ARRANGEMENTS
The existence of the Plan or the grant of any Award will not affect the right of
the Company or any of its subsidiaries to grant any person bonuses or other
compensation in addition to Awards under the Plan.





--------------------------------------------------------------------------------





12. MISCELLANEOUS
(a) Waiver of Jury Trial.    By accepting or being deemed to have accepted an
Award under the Plan, each Participant waives (or will be deemed to have
waived), to the maximum extent permitted under applicable law, any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan or any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees (or will be deemed to have agreed)
that any such action, proceedings or counterclaim will be tried before a court
and not before a jury. By accepting or being deemed to have accepted an Award
under the Plan, each Participant certifies that no officer, representative, or
attorney of the Company has represented, expressly or otherwise, that the
Company would not, in the event of any action, proceeding, or counterclaim, seek
to enforce the foregoing waivers. Notwithstanding anything to the contrary in
the Plan, nothing herein is to be construed as limiting the ability of the
Company and a Participant to agree to submit any dispute arising under the terms
of the Plan or any Award to binding arbitration or as limiting the ability of
the Company to require any individual to agree to submit such disputes to
binding arbitration as a condition of receiving an Award hereunder.
(b) Limitation of Liability.    Notwithstanding anything to the contrary in the
Plan or any Award, neither the Company, nor any of its subsidiaries, nor the
Administrator, nor any person acting on behalf of the Company, any of its
subsidiaries, or the Administrator, will be liable to any Participant, to any
permitted transferee, to the estate or beneficiary of any Participant or any
permitted transferee, or to any other person by reason of any acceleration of
income, any additional tax, or any penalty, interest or other liability asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to any Award.
13. RULES FOR PARTICIPANTS SUBJECT TO NON-U.S. LAWS
The Administrator may at any time and from time to time (including before or
after an Award is granted) establish, adopt, or revise any rules and regulations
as it may deem necessary or advisable to administer the Plan for Participants
based outside of the U.S. and/or subject to the laws of countries other than the
U.S., including by establishing one or more sub-plans, supplements or appendices
under the Plan or any Award agreement for the purpose of complying or
facilitating compliance with non-U.S. laws or taking advantage of tax favorable
treatment or for any other legal or administrative reason determined by the
Administrator. Any such sub-plan, supplement or appendix may contain, in each
case, (i) such limitations on the Administrator’s discretion under the Plan and
(ii) such additional or different terms and conditions, as the Administrator
deems necessary or desirable and will be deemed to be part of the Plan but will
apply only to Participants within the group to which the sub-plan, supplement or
appendix applies (as determined by the Administrator); provided, however, that
no sub-plan, supplement or appendix, rule or regulation established pursuant to
this provision shall increase the Share Pool contained in Section 4 of the Plan
or cause a violation of any U.S. law.
14. GOVERNING LAW
(a) Certain Requirements of Corporate Law.    Awards and shares of Stock will be
granted, issued and administered consistent with the requirements of applicable
Delaware law relating to the issuance of stock and the consideration to be
received therefor, and with the applicable requirements of the stock exchanges
or other trading systems on which the Stock is listed or entered for trading, in
each case, as determined by the Administrator.
(b) Other Matters.    Except as otherwise provided by the express terms of an
Award agreement or under a sub-plan described in Section 13, the domestic
substantive laws of the Commonwealth of Massachusetts govern the provisions of
the Plan and of Awards under the Plan and all claims or disputes arising out of
or based upon the Plan or any Award under the Plan or relating to the subject
matter hereof or thereof, without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.
(c) Jurisdiction.    Subject to Section 12(a) and except as may be expressly set
forth in an Award agreement, by accepting (or being deemed to have accepted) an
Award, each Participant agrees or will be deemed to have agreed to (i) submit
irrevocably and unconditionally to the jurisdiction of the federal and state
courts located within the geographic boundaries of the United States District
Court for the District of Massachusetts for the purpose of any suit, action or
other proceeding arising out of or based upon the Plan or any Award; (ii) not
commence any suit, action or other proceeding arising out of or based upon the
Plan or any Award, except in the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Massachusetts; and (iii) waive, and not assert, by way of motion as a defense or
otherwise, in any such suit, action or proceeding, any claim that he or she is
not subject personally to the jurisdiction of the above-named courts that his or
her property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that the Plan or any Award or the
subject matter thereof may not be enforced in or by such court.





--------------------------------------------------------------------------------





EXHIBIT A
Definition of Terms
The following terms, when used in the Plan, have the meanings and are subject to
the provisions set forth below:
“Accounting Rules”: Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.
“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by applicable law; and
(iii) to such Employees or other persons as it determines such ministerial tasks
as it deems appropriate. For purposes of the Plan, the term “Administrator” will
include the Board, the Compensation Committee, and the person or persons
delegated authority under the Plan to the extent of such delegation, as
applicable.
“Award”: Any or a combination of the following:
(i) Stock Options.
(ii) SARs.
(iii) Restricted Stock.
(iv) Unrestricted Stock.
(v) Stock Units, including Restricted Stock Units.
(vi) Performance Awards.
(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.
“Board”: The Board of Directors of the Company.
“Cause”: In the case of any Participant who is party to an employment, change of
control or severance-benefit agreement with the Company or any of its
subsidiaries that contains a definition of “Cause,” the definition set forth in
such agreement applies with respect to such Participant for purposes of the Plan
for so long as such agreement is in effect. In every other case, “Cause” means,
as determined by the Administrator, (i) any act of dishonesty or fraud taken by
the Participant in connection with his or her responsibilities as an employee or
other service provider; (ii) the Participant’s breach of his or her fiduciary
duties or duty of loyalty owed to the Company, or breach of the duty to protect
the Company’s confidential and proprietary information; (iii) the Participant’s
commission of a felony or a crime involving fraud, embezzlement,
misappropriation of funds or any other act of moral turpitude; (iv) the
Participant’s gross negligence or misconduct in the performance of his or her
duties; (v) the Participant’s breach of, or failure to comply with, the Plan,
any Award agreement or any other agreement with the Company or any of its
subsidiaries or any written policy or code of conduct of the Company or any of
its subsidiaries; (vi) the Participant’s engagement in any conduct or activity
that results, or could result, in negative publicity or public disrespect,
contempt or ridicule of the Company or any of its subsidiaries; (vii) the
Participant’s failure to abide by the lawful and reasonable directives of the
Company or the Participant’s supervisor; or (viii) the Participant’s failure to
perform the material duties of the Participant’s position.
“Change of Control”: the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s then
outstanding voting securities;
(ii) the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation (in substantially the same proportions relative to each other
as immediately prior to the transaction); or





--------------------------------------------------------------------------------





(iii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets (it being understood that the sale or
spinoff of one or more (but not all material) divisions of the Company shall not
constitute the sale or disposition of all or substantially all of the Company’s
assets).
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.
“Company”: Nuance Communications, Inc., a Delaware corporation.
“Compensation Committee”: The Compensation Committee of the Board.
“Covered Transaction”: Any of (i) a consolidation, merger or similar transaction
or series of related transactions, including a sale or other disposition of
stock, in which the Company is not the surviving corporation or which results in
the acquisition of all or substantially all of the Company’s then outstanding
common stock by a single person or entity or by a group of persons and/or
entities acting in concert, (ii) a sale or transfer of all or substantially all
the Company’s assets, (iii) a Change of Control, or (iv) a dissolution or
liquidation of the Company. Where a Covered Transaction involves a tender offer
that is reasonably expected to be followed by a merger described in clause (i)
(as determined by the Administrator), the Covered Transaction will be deemed to
have occurred upon consummation of the tender offer.
“Date of Adoption”: The date the Plan was approved by the Company’s
stockholders.
“Director”: A member of the Board who is not an Employee.
“Disability”: In the case of any Participant who is party to an employment,
change of control or severance-benefit agreement that contains a definition of
“Disability” (or a corollary term), the definition set forth in such agreement
applies with respect to such Participant for purposes of the Plan for so long as
such agreement is in effect. In every other case, “Disability” means, as
determined by the Administrator, absence from work due to a disability for a
period in excess of ninety (90) days in any twelve (12)-month period that would
entitle the Participant to receive benefits under the Company’s long-term
disability program as in effect from time to time (if the Participant were a
participant in such program).
“Employee”: Any person who is employed by the Company or any of its
subsidiaries.
“Employment”: A Participant’s employment or other service relationship with the
Company or any of its subsidiaries. Employment will be deemed to continue,
unless the Administrator otherwise determines, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or any of its subsidiaries. If a Participant’s
employment or other service relationship is with any subsidiary of the Company
and that entity ceases to be a subsidiary of the Company, the Participant’s
Employment will be deemed to have terminated when the entity ceases to be a
subsidiary of the Company unless the Participant transfers Employment to the
Company or one of its remaining subsidiaries. Notwithstanding the foregoing, in
construing the provisions of any Award relating to the payment of “nonqualified
deferred compensation” (subject to Section 409A) upon a termination or cessation
of Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms will be construed to
require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations, after giving effect to the
presumptions contained therein) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election will be deemed a part of the Plan.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock reported on the NASDAQ Stock Market (or any other national securities
exchange on which the Stock is then listed) for that date or, if no closing
price is reported for that date, the closing price on the immediately preceding
date on which a closing price was reported or (ii) in the event that the Stock
is not traded on a national securities exchange, the fair market value of a
share of Stock determined by the Administrator consistent with the rules of
Section 422 and Section 409A to the extent applicable.





--------------------------------------------------------------------------------





“Grant Date”: The date the applicable Award is granted under the Plan.
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO in the Award Agreement evidencing
such Stock Option.
“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.
“Participant”: A person who is granted an Award under the Plan.
“Performance Award”: An Award subject to performance vesting conditions, which
may include Performance Criteria.
“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. A
Performance Criterion and any targets with respect thereto need not be based
upon an increase, a positive or improved result or avoidance of loss.
“Plan”: The Nuance Communications, Inc. 2020 Stock Plan, as from time to time
amended and in effect.
“Prior Plans”: The Nuance Communications, Inc. 2000 Stock Plan and the Nuance
Communications, Inc. 1995 Directors’ Stock Plan, in each case, as amended and/or
amended and restated.
“Restricted Stock”: Stock subject to restrictions requiring that it be
forfeited, redelivered or offered for sale to the Company if specified
performance or other vesting conditions are not satisfied.
“Restricted Stock Unit”: A Stock Unit that is, or as to which the issuance of
Stock or delivery of cash in lieu of Stock is, subject to the satisfaction of
specified performance or other vesting conditions.
“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.
“Section 409A”: Section 409A of the Code and the regulations thereunder.
“Section 422”: Section 422 of the Code and the regulations thereunder.
“Stock”: Common stock of the Company, par value $0.001 per share.
“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.
“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to issue Stock or deliver cash measured by the value of Stock in the future.
 
“Substitute Award”: An Award issued under the Plan in substitution for one or
more equity awards of an acquired company that are converted, replaced or
adjusted in connection with the acquisition.
“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.







